


EXHIBIT 10.8




INCREASE AGREEMENT


THIS INCREASE AGREEMENT, dated as of December 5, 2014 (this “Agreement”), by and
among the institutions set forth on Schedule 1 hereto (each an “Incremental
Lender” and collectively the “Incremental Lenders”), PBF LOGISTICS LP, a
Delaware limited partnership (the “Borrower”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), Swingline
Lender and L/C Issuer.


RECITALS:


WHEREAS, reference is hereby made to that certain Revolving Credit Agreement,
dated as of May 14, 2014, by and among the Borrower, each lender (collectively,
the “Lenders” and individually, a “Lender”) from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and L/C Issuer (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used and not otherwise defined herein being used herein as therein defined); and


WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may increase the existing Commitments (such increased Commitments, the
“Incremental Revolving Facility Commitments”) by entering into one or more
increase agreements with the Incremental Lenders;


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


SECTION 1.    Incremental Revolving Facility Commitments.


(a) Each Incremental Lender party hereto hereby agrees to commit to provide its
respective Incremental Revolving Facility Commitment as set forth on Schedule 1
annexed hereto, on the terms and subject to the conditions set forth below.


(b) On the Effective Date (as defined below), (i) each of the existing Lenders
that is not an Incremental Lender shall be deemed to assign to each of the
Incremental Lenders (including those that are existing Lenders), and each of the
Incremental Lenders shall be deemed to purchase from each of the applicable
existing Lenders, at the principal amount thereof (i.e., at par), such interests
in the outstanding Loans and participations in Letters of Credit and Swingline
Loans outstanding on the Effective Date that will result in, after giving effect
to all such deemed assignments and purchases, such Loans and participations in
Letters of Credit and Swingline Loans being held by existing Lenders and the
Incremental Lenders ratably in accordance with their Commitments after giving
effect to the addition of the Incremental Revolving Facility Commitments hereby
as described on Schedule 2 annexed hereto; (ii) each Incremental Revolving
Facility Commitment shall be deemed, for all purposes, a Commitment and each
Loan made thereunder shall be deemed, for all purposes, a Loan and have the same
terms as any existing Loan and (iii) each Incremental Lender (that is not an
existing Lender) shall become a Lender with respect to the Commitments and all
matters relating thereto.


(c) Each Incremental Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or agent
thereunder and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or






--------------------------------------------------------------------------------




not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.


(d)    For purposes of the Credit Agreement, the initial notice address of each
Incremental
Lender shall be as set forth below its signature below.


(e) For each Incremental Lender that is a Foreign Lender, delivered herewith to
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such Incremental
Lender may be required to deliver to Administrative Agent pursuant to Section
3.1(e) of the Credit Agreement.


(f) Immediately after the Effective Date, the available increase in the Lenders’
Commitments pursuant to Section 2.13 of the Credit Agreement, subject to the
terms and conditions thereof and the terms of the Credit Agreement, shall be
$275,000,000. Immediately after the Effective Date, each Lender’s Commitments
pursuant to the Credit Agreement shall be as set forth on Schedule 2 hereto.


SECTION 2.    Incremental Revolving Facility Commitments.


(a)
Section 1.01 of the Credit Agreement is hereby amended as follows: (i)    By
inserting the following defined terms:

“First Incremental Joinder” shall mean that certain Increase Agreement, dated as
of December 5, 2014, among the Borrower, the Administrative Agent and the
Incremental Lenders party thereto.


“First Incremental Joinder Effective Date” shall mean the “Effective Date” as
defined in the First Incremental Joinder.
(ii)
by replacing the defined term “Commitment” in its entirety with the following:
“Commitment” means, as to each Lender, its obligation to (a) make Loans to the

Borrower pursuant to Section 2.1, (b) purchase participations in L/C Obligations
and (c) purchase participations in Swingline Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 under the caption “Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The amount of
each Lender’s Commitment, as of the First Incremental Joinder Effective Date, is
set forth on Schedule 2.1, or in the Assignment and Assumption pursuant to
which such Revolving Facility Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Commitments on the First Incremental
Joinder Effective Date is $325,000,000.


(b)    Schedule 2.1 of the Credit Agreement is hereby replaced by Schedule 2
hereof:






--------------------------------------------------------------------------------




SECTION 3. Confirmation of Loan Documents. The Borrower hereby confirms and
ratifies all of its obligations under the Loan Documents to which it is a party,
including its obligations and the Liens granted by it under the Collateral
Documents to which it is a party and confirms that all references in such
Collateral Documents to the “Credit Agreement” (or words of similar import)
refer to the Credit Agreement as amended and supplemented hereby without
impairing any such obligations or Liens in any respect.


SECTION 4. Conditions to Effectiveness. The effectiveness of this Agreement and
the obligations of the Incremental Lenders to make Loans under the Incremental
Revolving Facility Commitments hereunder are subject to the satisfaction or
waiver of each of the following conditions (the date on which such conditions
are satisfied or waived, the “Effective Date”):


(a) The Administrative Agent shall have received (i) a counterpart of this
Agreement, executed and delivered by the Borrower and each Incremental Lender
party hereto, (ii) a reaffirmation agreement in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by each of the
Loan Parties with respect to its obligations and the Liens granted by it under
the Collateral Documents and (iii) a reaffirmation agreement in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered by PBF Energy Company LLC, a Delaware limited liability company (the
“Parent”), with respect to its obligations under that certain Amended and
Restated Guaranty of Collection, dated as of September 30, 2014 (as may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Guaranty of Collection”), among the Parent, the Administrative Agent
and Wells Fargo Bank, National Association, as administrative agent under the
Term Loan Agreement.


(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each L/C Issuer on the Effective Date, a customary legal opinion of
Kirkland & Ellis LLP, special counsel to the Loan Parties, dated as of the
Effective Date (subject to customary carve-outs and qualifications).


(c) The Administrative Agent shall have received a certificate, executed on
behalf of the Borrower by a Responsible Officer of the Borrower, which
certificate shall certify (i) as of the Effective Date, giving effect to amounts
drawn or to be drawn under the Facility as increased by this Agreement as of the
Effective Date, compliance with the financial covenants contained in Section
7.11 of the Credit Agreement on a Pro Forma Basis as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 6.1(a) or (b) of the Credit Agreement, and (ii)
that before and after giving effect to the incurrence of the Incremental
Revolving Facility Commitments, (x) the representations and warranties contained
in Article V of the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except with
respect to representations and warranties which are expressly qualified by
materiality, which shall be true and correct in all respects) as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.5 of the Credit Agreement shall be deemed
to refer to the most recent statements of Borrower and its Subsidiaries
furnished pursuant to clauses (a) and (b), respectively, of Section 6.1 of the
Credit Agreement and (y) no Event of Default exists.


(d) Wells Fargo Securities, LLC, or an affiliate thereof, shall have received
all fees due and payable under that certain Engagement Letter, dated as of
November 12, 2014, by and between it and the Borrower.






--------------------------------------------------------------------------------




(e) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Effective Date.


(f) The Administrative Agent shall have received with respect to the Borrower
and each other Loan Party (i) certificates of good standing as of a recent date
issued by the appropriate Governmental Authority of the state or jurisdiction of
its incorporation or organization, where applicable; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Effective Date and
certifying (A) that there have been no changes to the Organization Documents of
such Loan Party from those most recently delivered to the Administrative Agent
in connection with the Credit Agreement and that such documents remain in full
force and effect, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or other governing body of
such Loan Party (and, if applicable, any parent company of such Loan Party)
authorizing the execution, delivery and performance of this Agreement and any
related Loan Documents and the borrowings hereunder and thereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect.


(g) The Administrative Agent shall have received flood certification(s) from a
firm reasonably acceptable to the Administrative Agent covering any buildings
(defined as structures with four walls and a roof) constituting Collateral
showing whether or not such buildings are located in a special flood hazard area
subject to federal regulation to mandatory flood insurance requirements.


(h) The Administrative Agent shall have received a Note executed by the Borrower
in favor of each Lender requesting a Note.


SECTION 5. Post-Closing Obligations. Within thirty (30) days after the Effective
Date (or such later date as the Administrative Agent may agree in its sole
discretion):


(a) The Administrative Agent shall have received title endorsements (but not new
title policies) and amendments to each of the existing Mortgages effecting such
changes thereto as the Administrative Agent or its counsel reasonably determines
to be necessary or appropriate in connection with the transactions contemplated
hereby, in each case, duly completed and executed (as applicable) in sufficient
number of counterparts and in proper form for recording, in form and substance
reasonably satisfactory to Administrative Agent.


(b) The Administrative Agent shall have received a customary legal opinion of
one or more counsels to the Loan Parties, addressed to the Administrative Agent
and each Lender, covering such matters as may be reasonably requested by the
Administrative Agent in connection with the satisfaction of the requirements set
forth in clause (a) above (subject to customary carve-outs and qualifications).


(c) In connection with the satisfaction of the requirements set forth in clause
(a) above, the Administrative Agent shall have received such other information,
instruments and documents as it may reasonably request for the creation,
continuation and perfection of Liens in favor of the Secured Parties as
contemplated by the Loan Documents.


(d) The Borrower shall have paid or made arrangements to pay all applicable
recording taxes, fees, charges, costs and expenses required for the recording of
any Collateral Documents or amendments or modifications thereto to be recorded
in accordance with this Section 5.


SECTION 6.    Representations and Warranties of the Borrower.    The Borrower
hereby represents and warrants, as of the Effective Date, as follows:






--------------------------------------------------------------------------------




(a) Each of the representations and warranties contained in Article V of the
Credit Agreement and in each of the other Loan Documents is true and correct in
all material respects (except with respect to representations and warranties
which are expressly qualified by materiality, which shall be true and correct in
all respects) on and as of the Effective Date as if made on and as of such date
except to the extent that such representations and warranties expressly
specifically refer to an earlier date (in which case such representations and
warranties are true and correct in all material respects as of such earlier
date).


(b)    No Event of Default exists, both before and after giving effect to the
incurrence of the
Incremental Revolving Facility Commitments.


SECTION 7.    Effects on Loan Documents.


(a) Except as specifically amended herein, all Loan Documents shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.


(b) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.


(c) The Borrower and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.


SECTION 8.    Amendments; Execution in Counterparts.


(a) This Agreement shall not constitute an amendment of any other provision of
the Credit Agreement not referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of the Borrower
that would require a waiver or consent of the Lenders or the Administrative
Agent. Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.


(b) This Agreement may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Borrower, the Administrative Agent,
the Incremental Lenders and the other Lenders party hereto. This Agreement may
be executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile or other electronic submission shall be effective
as delivery of a manually executed counterpart hereof.


SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER






--------------------------------------------------------------------------------




THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND IN SECTION
10.15 OF THE CREDIT AGREEMENT.




[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date set forth above.


 
 
 
PBF Logistics LP
 
 
By:
PBF Logistics GP LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey Dill


 
 
 
Name:
Jeffrey Dill
 
 
 
Title:
Senior Vice President, General Counsel and Secretary
 
 
 
 
 






[SIGNATURE PAGE TO INCREASE AGREEMENT]











--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Administrative Agent, Swingline Lender
 
and L/C Issuer
 
 
 
 
 
 
By:
/s/ Andrew Ostrov
 
 
 
Name:
Andrew Ostrov
 
 
 
Title:
Director






[SIGNATURE PAGE TO INCREASE AGREEMENT]











--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
 
as an Incremental Lender
 
 
 
 
 
 
 
 
By:
/s/ Jason York
 
 
 
Name:
Jason York
 
 
 
Title:
Authorized Signatory











Initial Notice Address:




                




                




                







[SIGNATURE PAGE TO INCREASE AGREEMENT]











--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
as an Incremental Lender
 
 
 
 
 
 
 
 
By:
/s/ Maria Ferradas
 
 
 
Name:
Maria Ferradas
 
 
 
Title:
Vice President















Initial Notice Address:




                




                




                

[SIGNATURE PAGE TO INCREASE AGREEMENT]











--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
 
as an Incremental Lender
 
 
 
 
 
 
 
 
By:
/s/ David J. Bardwil
 
 
 
Name:
David J. Bardwil
 
 
 
Title:
Senior Vice President













Initial Notice Address:




                




                




                

[SIGNATURE PAGE TO INCREASE AGREEMENT]











--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,


as an Incremental Lender
 
 
 
 
 
 
 
 
By:
/s/ David Gurghigian
 
 
 
Name:
David Gurghigian
 
 
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Michael Willis
 
 
 
Name:
Michael Willis
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 









Initial Notice Address:




                




                




                

[SIGNATURE PAGE TO INCREASE AGREEMENT]











--------------------------------------------------------------------------------




BNP PARIBAS,




as an Incremental Lender
 
 
 
 
 
 
 
 
By:
/s/ Reginald Crichlow
 
 
 
Name:
Reginald Crichlow
 
 
 
Title:
Vice President
 
 
 
 
 
By:
/s/ Mark Renaud
 
 
 
Name:
Mark Renaud
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 











Initial Notice Address:




                




                




                











































[SIGNATURE PAGE TO INCREASE AGREEMENT]











--------------------------------------------------------------------------------






SCHEDULE 1
TO INCREASE AGREEMENT INCREMENTAL REVOLVING FACILITY COMMITMENTS
 


Name of Incremental Lender


Incremental Revolving
Facility Commitments


Royal Bank of Canada
$5,000,000.00


The Bank of Tokyo-Mitsubishi
UFJ, Ltd.


$10,000,000.00


Bank of America, N.A.
$5,000,000.00


Credit Agricole Corporate & Investment Bank


$15,000,000.00


BNP Paribas
$15,000,000.00
 
Total: $50,000,000.00







--------------------------------------------------------------------------------




SCHEDULE 2
TO INCREASE AGREEMENT


 


Name of Lender


Revolving Facility
Commitments


Applicable Percentage


Wells Fargo Bank, National Association


$35,800,000.00


11.015384615%


Citibank, N.A.


$35,700,000.00
10.984615390%


Deutsche Bank AG New York Branch


$35,700,000.00


10.984615385%


Barclays Bank PLC


$35,700,000.00
10.984615390%


Credit Suisse AG, Cayman Islands Branch


$35,700,000.00


10.984615385%


Morgan Stanley Bank, N.A.


$35,700,000.00
10.984615390%


UBS AG, Stamford Branch


$35,700,000.00
10.984615390%


Royal Bank of Canada


$15,000,000.00
4.615384615%


The Bank of Tokyo-Mitsubishi
UFJ, Ltd.


$15,000,000.00


4.615384615%


Bank of America, N.A.


$15,000,000.00
4.615384615%


Credit Agricole Corporate & Investment Bank


$15,000,000.00


4.615384615%


BNP Paribas


$15,000,000.00
4.615384615%
 
Total: $325,000,000.00
100.0%





